IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOUG LORENZEN, PAMELA BISHOP,             :   No. 8 MAL 2020
PHILLIP J. STOBER, AND CONCERNED          :
CITIZENS OF LEBANON COUNTY                :
                                          :   Petition for Allowance of Appeal from
                                          :   the Order of the Commonwealth
             v.                           :   Court
                                          :
                                          :
WEST CORNWALL TOWNSHIP ZONING             :
HEARING BOARD AND SUNOCO                  :
PIPELINE, L.P.                            :
                                          :
                                          :
PETITION OF: SUNOCO PIPELINE, L.P.        :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2020, the Petition for Allowance of Appeal is

DENIED.

     The Motion to Quash is Dismissed as Moot.